EXHIBIT SIERRA PACIFIC POWER COMPANY RATIOS OF EARNINGS TO FIXED CHARGES (Dollars in Thousands) Year ended December 31, 2008 2007 2006 2005 2004 EARNINGS AS DEFINED: Income (Loss) From Continuing Operations After Interest Charges $ 90,582 $ 65,667 $ 57,709 $ 52,074 $ 18,577 Income Taxes 37,603 26,009 27,829 28,379 325 Income (Loss) From Continuing Operations before Income Taxes 128,185 91,676 85,538 80,453 18,902 Fixed Charges 84,478 75,655 79,093 72,652 67,685 Capitalized Interest (allowance for borrowed funds used during construction) (9,464 ) (12,771 ) (5,505 ) (1,504 ) (2,849 ) $ 203,199 $ 154,560 $ 159,126 $ 151,601 $ 83,738 Total FIXED CHARGES AS DEFINED: $ 84,478 $ 75,655 $ 79,093 $ 72,652 $ 67,685 Interest Expensed and Capitalized (1) - Total $ 84,478 $ 75,655 $ 79,093 $ 72,652 $ 67,685 RATIO OF EARNINGS TO FIXED CHARGES 2.41 2.04 2.01 2.09 1.24 (1) Includes amortization of premiums, discounts, and capitalized debt expense and interest component of rent expense. For the purpose of calculating the ratios of earnings to fixed charges, “Fixed charges” represent the aggregate of interest charges on short-term and long-term debt (whether expensed or capitalized) and the portion of rental expense deemed attributable to interest.“Earnings” represents pre-tax income (or loss) from continuing operations before, solely with respect to the years ended December 31, 2006, 2005 and 2004,pre-tax preferred stock dividend requirement plus fixed charges (excluding capitalized interest).
